Citation Nr: 0601399	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased rating for left knee 
chondromalacia, status post arthroscopy, currently rated as 
10 percent disabling.

2.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1981.  

This case initially came before the Board of Veterans' 
Appeals on appeal from a July 2003 rating action of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the issues on appeal.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the Central Office in Washington, 
DC in October 2004.  A copy of the hearing transcript is of 
record.  

By means of a Remand dated in January 2005, the Board 
requested additional development of this matter.  The case is 
now returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran's service-connected chondromalacia, status 
post arthroscopy, left knee, is manifested by no more than 
moderate recurrent lateral instability.

3.  The veteran's service-connected degenerative joint 
disease of the left knee is manifested by radiological 
evidence of degenerative arthritic changes.

4.  The veteran's left knee range of motion shown on most 
recent examination of June 2003 is -5 to 120 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent for recurrent 
lateral instability of the left knee chondromalacia have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for a separate rating in excess of 10 
percent for arthritis of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (2005).

3.  The criteria for a separate compensable rating for 
limitation of flexion of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260 (2005).

4.  The criteria for a separate compensable rating for 
limitation of extension of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to an increased rating was received in March 2003.  After 
adjudicating the veteran's claim in July 2003, the RO 
provided initial notice of the provisions of the VCAA in a 
January 2005 letter.  In this letter, the veteran was told of 
the requirements to establish an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  He was sent an 
additional VCAA letter by the appeals management center in 
June 2005.  The duty to assist letters and the supplemental 
statement of the case issued in September 2005 specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  Although he 
testified as to currently receiving private treatment in his 
October 2004 hearing, he failed to submit such evidence or 
medical releases after being directed to due so in the 
January 2005 and June 2005 letters and by the SSOC of 
September 2005.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in January 2005 to obtain additional 
evidence.   

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board 
remanded this matter in January 2005 in part, to allow the 
veteran the opportunity to undergo a current VA examination.  
The veteran failed to appear for the examination scheduled 
for June 2005, after being advised of the examination as well 
as consequences for failing to appear.  He was sent a letter 
in June 2005 after he failed to appear for the examination, 
which gave him 30 days to request another examination.  He 
failed to do so, and did not state any reasons of good cause 
for his failure to appear.  Given his failure to cooperate, 
the Board finds no reason to further attempt to obtain a 
current VA examination.  The Board reminds the veteran that 
the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Service connection was granted for chondromalacia of the left 
knee in a May 1981 decision, which assigned an initial 10 
percent rating.  The 10 percent rating has been confirmed and 
continued in subsequent rating decisions.  In January 2003 
the RO assigned a separate 10 percent rating for degenerative 
joint disease of the left knee in addition to continuing the 
10 percent rating for chondromalacia of the left knee.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2004).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2005), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran filed a claim for entitlement to an increased 
rating for his left knee disorder manifested as 
chondromalacia, status post arthroscopy and degenerative 
joint disease in March 2003.  A May 2003 rating decision 
granted a temporary 100 percent disability for surgery of the 
left knee necessitating convalescence between February 25, 
2003 and May 1, 2003 and thereafter confirmed and continued a 
10 percent rating for the chondromalacia of the right knee 
and a separate 10 percent rating for degenerative joint 
disease.  After receipt of additional evidence, a July 2003 
rating decision confirmed and continued a 10 percent rating 
for the chondromalacia of the left knee and a separate 10 
percent rating for degenerative joint disease.  The veteran 
appealed the July 2003 rating.   

The Board notes that the veteran has failed to appear for a 
VA examination that was ordered by the Board in its January 
2005 Remand.  The examination was scheduled for June 2005 and 
the veteran gave no reason for his failure to appear.  He was 
notified of his failure to appear by the RO in a June 2005 
letter that gave him the opportunity to reschedule the 
examination.  The veteran failed to do so.  His 
representative likewise pointed out in a November 2005 VA 
form 646, the veteran's failure to appear at a VA examination 
and his failure to participate further in his own appeal.   
Under 38 C.F.R. § 3.655 (b), when a claimant fails to appear 
for an examination scheduled in conjunction with a claim for 
an increased rating, the claim is to be denied.  However, in 
this case, the Board notes that the veteran was erroneously 
informed by the Appeals Management Center in an April 2005 
letter that if he failed to appear for the scheduled 
examination, his claim would be considered on the evidence of 
the record.  Although he was later given the correct legal 
criteria of 38 C.F.R. § 3.655 (b) in a September 2005 SSOC, 
the Board will consider his case under the more lenient 
criteria for failure to appear, and consider this case based 
on the evidence of the record, in light of the erroneous 
legal standard given in the April 2005 letter.

Among the evidence submitted in conjunction with, or shortly 
preceding, his March 2003 claim are records from within a 
year of the most recent February 2003 left knee surgery.  A 
May 2002 VA record showed complaints of the left knee 
"paining" and trouble with bending and going upstairs, with 
the knee giving way at times.  There was left knee with 
swelling or effusion and increased warmth tender along the 
joint line medially and superior to the patella with some 
laxity in the joint.  He was unable to fully extend the knee 
to 180 degrees, lacking about 20 degrees.  Private VA records 
from between May 2002 and August 2002 revealed the veteran 
being placed on work restrictions due to ongoing left knee 
complaints due to degenerative joint disease.  Left knee 
problems were diagnosed in August 2002 as a cartilage tear 
with loose bodies, treated with a brace and NSAIDS.  His 
prognosis was fair.  

A September 2002 private magnetic resonance imaging (MRI) of 
the left knee diagnosed advanced degenerative arthritis, 
which appeared most marked in the patellofemoral compartment, 
previous medial meniscectomy and small joint effusion.  A 
September 2002 private physician's statement reflects 
complaints of left knee loose bodies with treatment to be 
done as surgery.  

A November 2002 VA examination gave a history of surgical 
debridement for degenerative arthritis, exostosis and 
degenerative medial meniscus of the left knee about 2 years 
earlier.  He complained of a persistent increasing left knee 
pain.  He said he had difficulty walking because it was 
painful to flex his knee.  He had difficulty going up and 
down the stairs.  His MRI from September 2002 had shown 
advanced degenerative arthritis, previous medial meniscectomy 
and a small effusion.  At the time of this examination, he 
walked with a limp and used a cane.  He wore an elastic knee 
brace over his left knee.  There was slight swelling in the 
left knee and contra increase in the horizontal dimension of 
the left knee.  His left knee range of motion was 110 degrees 
flexion and 10 degrees extension.  The diagnosis was 
persistent and increasing left knee pain, status post surgery 
as noted, diagnosis of degenerative joint disease.  A 
November 2002 X ray diagnosed degenerative changes present 
bilaterally, more severe on the left than the right.  If 
ligamentous injury was a major issue, MRI of the knees may be 
ordered for evaluation.  

In February 2003 he was diagnosed with left knee 
chondromalacia, medial and lateral meniscus tears, loose body 
and left knee arthoscopy was advised.  That same month, he 
underwent surgery to repair the following diagnosed 
conditions of the left knee:  Torn medial meniscus, torn 
lateral meniscus, chondromalacia of the medial femoral 
condyle, chondromalacia of the patellofemoral joint, 
chondromalacia of the left femoral condyle, loose bodies and 
osteophytes.  The procedures involved examination of the left 
knee and arthroscopy of the left knee.  

Post surgical records from February 2003 indicate that he 
continued to be totally disabled, but with good prognosis.  A 
March 2003 office visit revealed ongoing swelling, said to 
occur constantly.  His activities were normal activities of 
daily living and he was doing supervised physical therapy.  
His range of motion was 0 degrees extension and 100 degrees 
flexion.  He had multiple healed incisions from the 
arthroscopy and mild effusion.  He continued to be on total 
work restriction and ongoing physical therapy (PT).  

An April 2003 office visit revealed complaints of pain and 
tightness.  Symptoms included pseudo buckling often in 
conjunction with patellofemoral dysfunction or weakness, 
swelling and weakness.  He localized the pain by pointing 
anteriorly and described an occasional pain that was 
temporary.  He felt that the symptoms were decreasing and 
described the level as being moderate in nature and stabbing.  
His range of motion of the joint was improving.  Stiffness 
occurred at the end of the day.  His swelling occurred at the 
end of the day.  His current activity level included the 
normal activities of daily living.  He was doing a supervised 
PT program.  On examination, his left knee had tenderness at 
the MCL-MPC joint and tenderness at the anterior and exterior 
mechanism present at the tibial tubercle.  Swelling was 
present at the knee with a boggy synovitis.  There was no 
ecchymosis noted.  The range of motion was 5 degrees 
extension and 120 degrees flexion.  The arthroscopy incisions 
were healing.  The impression was chondromalacia, left knee, 
arthroscopy, status post lateral meniscectomy, debridement, 
medial meniscectomy and chondroplasty.  He was to be released 
to light duty in two weeks.  Another April 2003 record 
indicated he was still receiving physical therapy two times a 
week, with good prognosis.  He was approved to return to 
light/limited duty on April 21, 2003, with restrictions of no 
running or heavy lifting, limited stair climbing and no 
kneeling.  

The report of a June 2003 VA examination indicated that the 
veteran was to be examined for residuals of his last surgery.  
He stated that he originally hurt his knee in the services 
and had surgery at the time.  In the past year or two he has 
had two more surgeries.  The most recent one was in February 
2003.  The surgical report he brought with him to the 
examination showed that he had surgery on a medial meniscal 
tear, lateral meniscal tear as well as chondromalacia in 
various parts of the joints, as well as loose bodies and 
osteophytes consistent with degenerative joint disease.  He 
stated that he had the surgery done in February 2003 and was 
sent to physical therapy.  He was walking with a cane after 
the surgery, but subsequently things became a little better 
and he was now able to walk on flat ground without a cane.  
He however, did have a brace on to help, because he was 
finding that he was having lateral instability and if he was 
walking straight he did not have too much of a problem.  
However, if he twists or turns or changes directions, the leg 
sometimes gives out on him and he has pain, particularly on 
the medial aspect of the knee that's about a 6 to 7 out of 10 
on a daily basis.  He also found a decreased range of motion, 
fatiguability and instability since his surgery.  Overall, he 
said the knee was better now than it was prior to the 
surgery, but it was not good enough to the point where he 
could return to regular work.  He denied significant 
swelling, but again was complaining of pain, weakness, 
fatigability, instability and giving way.  He was working as 
a security officer but had been on light duty prior to the 
surgery and was now working on light duty.  He said that 
since the surgery in February 2003, he missed about a week of 
work even on light duty because of pain and problems with the 
left knee.  

On physical evaluation, it was noted that the veteran was 
wearing a large brace on his left knee currently, which he 
removed for the examination.  He was noted walk without the 
aid of a cane or a crutch, but limping and favoring the left 
knee.  He had on inspection a 12 centimeter medial scar of 
the left knee that was old.  He had two new porthole scars 
from his arthroscopic procedure which were well healed.  He 
did have an effusion that was appreciated and had bony 
abnormalities to inspection.  On palpation, he was very 
tender over the patella tendon and tibial tuberostomy.  He 
also had a tenderness over the medial joint.  He was able to 
flex the knee fully to 120 degrees without difficulty.  
However, he was only able to extend to about minus 5 degrees.  
He could not extend fully to 0 degrees.  He had a negative 
anterior drawer test.  No diagnostic tests were required.  
The diagnosis was left knee degenerative joint disease, 
status post 3 total surgical procedures on the knee for torn 
medial and lateral menisci as well as loose bodies, 
osteophytes and chondromalacia with continued pain, weakness, 
fatigability and instability.  

The veteran testified at his October 2004 hearing that he 
continued to receive treatment by a private physician for his 
left knee.  He indicated that he continued to use a knee 
brace on his left knee to stabilize the knee when he is 
moving.  He testified that he has problems sleeping due to 
pain in the left knee.  He indicated that he treated for pain 
with anti inflammatory medication as well as Celebrex.  He 
testified that he received a medical retirement from his job 
as a corrections officer due to his ongoing knee problems.  
He testified that he sometimes uses a cane, but on good days, 
he can get around with just the brace, but stated that he 
could not walk due to problems with instability.  He 
expressed his belief that his symptoms were worsening.  

The veteran's left knee disorder has been evaluated under 
Diagnostic Code 5257 as well as been given a separate 
evaluation for arthritis based on X-ray findings.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees gets a 10 percent rating; extension 
limited to 15 degrees gets a 20 percent rating; and extension 
limited to 20 degrees gets a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees gets a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on review of the evidence, the Board finds that the 
evidence supports a rating of 20 percent for the left knee 
disability as manifested by recurrent subluxation or 
instability under 38 C.F.R. § 4.71a Diagnostic Code 5257.  
The overall evidence, to include the June 2003 VA examination 
shows the veteran to have recurrent lateral instability that 
is moderate in nature.  This examination report reflects left 
knee instability to the extent that he needed to wear a left 
knee brace, even well after his surgery in February 2003.  
The veteran indicated during this examination that turning or 
changing direction sometimes caused the leg to give out.  
However, he did indicate that the knee was doing better than 
before the February 2003 surgery.  The June 2003 VA 
examination showed an effusion and some bony deformity on 
inspection left knee.  He also had tenderness to palpation in 
the patella tendon and tibial tuberostomy.  Regarding 
functional limitations on weight bearing, he ambulated with a 
left lower extremity limp using no assistive devices, but did 
use a brace.  These findings are compatible with a moderate 
instability warranting a 20 percent rating.

However the preponderance of the evidence is against a rating 
in excess of 20 percent disabling for the left knee 
disability as manifested by severe recurrent subluxation or 
instability.  The overall evidence, to include the June 2003 
VA examination, do not show the veteran to have severe 
recurrent subluxation or lateral instability.  The most 
recent VA examination report from June 2003 showed the 
veteran to report no instances of recurrent subluxation or 
instability, with clinical examination showing negative 
anterior drawer test.  The veteran also did not complain of 
dislocation or recurrent subluxation, although he was noted 
to wear a brace on the knee.  Again, he is noted to have 
failed to report for a more recent examination that was 
scheduled for June 2005 to obtain a clear picture of his 
current extent of his disability.  In sum, the available 
evidence, particularly the findings from these most recent VA 
examination report reflects the left knee symptoms to be 
moderate, but not severe.  The instability is not shown to be 
of such frequency or magnitude as to be considered severe 
under Diagnostic Code 5257. 

In sum, the Board finds the veteran's left knee instability 
to be 20 percent disabling but no more under the applicable 
schedular criteria.  There is no evidence of ankylosis and no 
evidence suggesting that the left knee disorder should be 
considered the equivalent of a malunion of the tibia and 
fibula with marked knee disability which would warrant higher 
ratings under Diagnostic Codes 5256 or 5262 and all other 
potentially applicable codes for this particular disorder 
have maximum evaluations of no greater than 20 percent.  

Regarding the question of whether a separate evaluation in 
excess of the 10 percent disabling currently in effect for 
the veteran's right knee arthritis, the Board finds this 
separate 10 percent rating appears based, not on limitation 
of motion, but based on X-ray involvement major joints.  See 
38 C.F.R. § 4.71a Diagnostic Code 5003.  

A review of the range of motion measurements of record, to 
include the most recent VA examination findings, and even the 
findings from the post surgical records predating this 
examination, reveal that even during the time when he was in 
receipt of a temporary 100 percent rating, the veteran's left 
knee range of motion consistently fell within the 
noncompensable criteria both on flexion and extension.  As 
noted above, the criteria for a 10 percent evaluation for 
restriction of flexion is 45 degrees and for restriction of 
extension is 10 degrees.  See 38 C.F.R. § 4.71a Diagnostic 
Codes 5260, 5261.  Even with consideration of pain on 
movement, at no point did the veteran's range of motion for 
either extension or flexion fall within this criteria 
warranting a 10 percent evaluation.  The ranges of motion 
from the most recent examination in June 2003 was noted to be 
minus 5 to 120 degrees and earlier ranges of motion shortly 
after his most recent surgery of February 2003 were likewise 
suggestive of a noncompensable rating.  Although the November 
2002 VA examination indicated that the left knee extension 
was limited to 10 degrees, which would be compensable, this 
restriction is shown to have been corrected by the February 
2003 surgery, with subsequent ranges of motion showing a 
noncompensable range of motion both on extension and flexion.  
A current level of disability in terms of loss of motion 
after June 2003 was not obtained, due to the veteran's 
failure to appear for the VA examination scheduled in June 
2005.  

In sum, the Board finds that the evidence supports a rating 
of 20 percent for moderate instability of the left knee.  The 
preponderance of the evidence is against a separate rating in 
excess of 10 percent for arthritis of the left knee, as there 
is no basis for even compensable ratings for either 
limitation of flexion or limitation of extension of the left 
knee.  

In reaching this decision the Board considered the issue of 
whether the veteran's service-connected left knee disability 
alone, presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards. See 38 C.F.R. § 3.321(b)(1) (2005); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, no evidence has been 
presented showing factors not already contemplated by the 
rating criteria, such as frequent periods of hospitalization, 
due solely to the veteran's service-connected disability, as 
to render impractical the application of the regular 
schedular standards.  The regular schedular standards and the 
rating currently assigned, adequately compensate the veteran 
for any adverse impact caused by his service-connected 
disability.  Again, he is shown to not have attended a VA 
examination scheduled for June 2005, thus evidence that might 
have been helpful in ascertaining whether an extraschedular 
evaluation might be warranted was not obtained.  In light of 
the foregoing, the Board finds that the criteria for 
submission for assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A 20 percent disability evaluation left knee chondromalacia, 
status post arthroscopy, is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An increased evaluation in excess of 10 percent for left knee 
degenerative joint disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


